Title: From Thomas Jefferson to George Rogers Clark, 19 December 1781
From: Jefferson, Thomas
To: Clark, George Rogers


        
          Dear Sir
          Richmond Dec. 19. 1781.
        
        Having an opportunity by Colo. Boon I take the liberty of calling to your mind your kindness in undertaking to procure for me some teeth of the great animal whose remains are found on the Ohio. Were it possible to get a tooth of each kind, that is to say a foretooth, grinder &c. it would particularly oblige me. Perhaps you know some careful person at Fort Pitt with whom they might be safely lodged till our Mathematicians go out in the spring to settle the Pennsylvania boundary, who could readily bring them in for me in their baggage waggon. I beleive we spoke of the expediency of securing them in a box. I hope you will pardon the freedom I take in being so minute. The retirement into which I am withdrawing has increased my eagerness in pursuit of objects of this kind. Hoping the acquaintance I had the pleasure of making with you was not merely official I take the liberty of subscribing myself Dr. Sir Your friend & servt.,
        
          Th: Jefferson
        
      